Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Both claims state that the threads “comprise a helix angle of between and including 0.5 and 2.0 degrees”, which is unclear and thus indefinite. To resolve this issue, it is suggested that the claims are instead reworded to state “a helix angle that is equal to or between 0.5 and 2.0 degrees”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennings et al (US 9784628 B1) in view of Stefan et al (US 2016/0215866 A1).
Regarding claim 1, Jennings teaches a front chainring assembly (34 and 74) comprising:
	a chainring carrier (77) adapted to be coupled to a crank arm (75), wherein the chainring carrier is rotatable about a rotation axis (105)(Jennings, column 2 lines 43-67); and
	a chainring structure (34) comprising an outer periphery comprising a plurality of teeth and is engaged with the chainring carrier (Jennings, column 5 lines 9-15 and column 13).
	Jennings fails to teach that the chainring carrier comprises an outer periphery comprising carrier threads, or that the chainring structure engages with the chainring carrier with an inner periphery comprising of chainring threads. Stefan, however, teaches a chainring carrier (2) with an outer periphery (8) having threads (12) that correspond and engage with threads (13) on an inner periphery (9) of a chainring structure (3)(Stefan, paragraphs 0025-0027). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chainring carrier and structure of Jennings to connect and engage with threaded surfaces as taught by Stefan, and more specifically to make the torque output section (222) of Jennings comprise of threads instead of flanges with bolts, as Stefan teaches that a threaded torque transfer attachment would reduce the weight and cost of manufacture for the chainring structure (Stefan, paragraphs 0005-0010).
	Jennings and Stefan are analogous to the claimed invention as both pertain to improving sprocket or chainring assemblies.

Regarding claim 2, Jennings and Stefan teach the front chainring assembly of claim 1 disclosed above, and Stefan further teaches that the chainring structure (3) comprises an annular shoulder (11) extending radially outwardly adjacent the carrier threads (13) on the inner periphery of the structure, wherein the annular shoulder defines a stop surface (Stefan, paragraph 0013), wherein the chainring structure is rotatable relative to the chainring carrier (2) between a disengaged position and an engaged position, wherein the chainring carrier engages the stop surface when in the engaged position (Stefan, paragraph 0027). 
	Although Stefan teaches that the chainring structure, rather than the carrier, comprises the stop surface, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to swap the stop surface such that the carrier has the stop surface, since it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. 

Regarding claim 3, Jennings and Stefan teach the front chainring assembly of claim 1 disclosed above, but both fail to teach that at least the carrier threads (12) comprise at least three thread starts. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the carrier threads comprise at least three thread starts, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, finding the optimum number of thread starts would be an obvious outcome from testing and modifying the threaded attachment for high torque transmission, low effort installation, and better performance in unfavorable conditions (Stefan, paragraphs 0007-0008). It is generally known in the art that more thread starts provide a closer fit between threads, which enhances sealing and strength.

Regarding claim 4, Jennings and Stefan teach the front chainring assembly of claim 3 disclosed above, but both fail to teach that at least the carrier threads (12) comprise nine thread starts. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the carrier threads comprise at least three thread starts, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, finding the optimum number of thread starts would be an obvious outcome from testing and modifying the threaded attachment for high torque transmission, low effort installation, and better performance in unfavorable conditions (Stefan, paragraphs 0007-0008). It is generally known in the art that more thread starts provide a closer fit between threads, which enhances sealing and strength.

Regarding claim 5, Jennings and Stefan teach the front chainring assembly of claim 1 disclosed above, but both fail to teach that the carrier threads (12) and the chainring threads (13) comprise a helix angle of between and including 0.5 and 2.0 degrees. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the helix angle of the threads of the chainring assembly of claim 1 be between and including 0.5 and 2.0 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 6, Jennings and Stefan teach the front chainring assembly of claim 1 disclosed above, and Jennings further teaches that the chainring carrier (77) comprises an annular cavity (207) disposed radially between the inner and outer peripheries of the chainring carrier, the chainring carrier comprising a power meter device (200) disposed within the annular cavity (Jennings, columns 5 and 13 and figs 5-6), the power meter device configured to determine the power transmitted between the inner periphery of the chainring carrier and the outer periphery of the chainring carrier (Jennings, column 1 lines 28-39).

Regarding claim 7, Jennings and Stefan teach the front chainring assembly of claim 6 disclosed above, and Jennings further teaches that the power meter (200) comprises a plurality of strain measurement devices (260) attached to a base surface (232) of the annular cavity (207), the strain measurement devices spaced apart by openings in the base surface of the annular cavity (Jennings, column 5 lines 17-26; see also fig 5 where measurement features are formed between openings). 

Regarding claim 8, Jennings and Stefan teach the front chainring assembly of claim 1 disclosed above, and Jennings further teaches that the chainring assembly comprises a crank arm (75).

Regarding claim 9, Jennings and Stefan teach the front chainring assembly of claim 8 disclosed above, and Jennings further teaches that the assembly further comprises a first pairing feature (131) formed on one of the crank arm (75) and the chainring carrier (77) and a second pairing feature (132) formed on the other of the crank arm and the chainring carrier to position the chainring carrier on the crank arm, and to provide a torque-transmitting coupling (130) between the crank arm and the chainring carrier (Jennings, column 4 lines 9-58).

Regarding claim 10, Jennings and Stefan teach the front chainring assembly of claim 1 disclosed above, but both references fail to specifically teach that the chainring structure comprises a first portion comprising a plurality of teeth and second portion comprising the chainring threads (13), wherein the first portion is releasably coupled to the second portion. However, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the sprocket comprise of two portions, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179. 
In this case, it would have been obvious to separate the sprocket body into two portions such that the chainring carrier taught by Jennings and modified by Stefan in claim 1 consists of the threaded connection portion disclosed in claim 1, and the member attachment features (224) of Jennings form a first portion of a chainring structure that connects to a second portion of a chainring structure as originally taught by Jennings – the attachment features are threadedly engaged with the chainring carrier as taught in claim 1 disclosed above, and said attachment features are then attached to second portion of a chainring structure (Jennings, column 5 lines 9-16, column 12 line 55-column 13 line 9, and figs 1 and 5). Having a modular design allows for other components such as sensors and circuits to be easily accessible and installed (Jennings, column 1 lines 5-24 and column 2 lines 6-25).  

Regarding claim 11, Jennings and Stefan teach the front chainring assembly of claim 10 disclosed above, and Jennings further teaches that a plurality of fasteners fix the portions together (Jennings, column 5 lines 9-15). 

Regarding claim 14, Jennings teaches a power meter device (200) comprising:
	a body (77) comprising a torque input section (225) and a torque output section (222), the body configured to transmit power between the torque input section and the torque output section (Jennings, column 4 lines 9-20), the torque input section adapted to be coupled to a crank arm (75)(Jennings, column 4 lines 9-42), wherein the body is rotatable about a rotation axis (105); and
	a plurality of strain measurement devices (260) coupled to the body (Jennings, column 3 lines 4-10), the plurality of strain measurement devices configured to provide a signal indicative of strain detected in the body (Jennings, column 5 lines 16-26); and
	circuitry (28) interpreting the signal and determining a corresponding power transmitted between the torque input section and the torque output section (Jennings, columns 5-6).
	Jennings fails to teach that the torque output section comprises an outer periphery comprising threads adapted to be coupled to a chainring structure. Stefan, however, teaches a chainring carrier (2) with an outer periphery (8) having threads (12) adapted to be coupled to the threads (12) of a chainring structure (3)(Stefan, paragraphs 0025-0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chainring carrier and structure of Jennings to connect and engage with threaded surfaces as taught by Stefan, and more specifically to make the torque output section (222) of Jennings comprise of threads instead of flanges with bolts, as Stefan teaches that a threaded torque transfer attachment would reduce the weight and cost of manufacture for the chainring structure (Stefan, paragraphs 0005-0010).
	Jennings and Stefan are analogous to the claimed invention as both pertain to improving sprocket or chainring assemblies.

Regarding claim 15, Jennings and Stefan teach the power meter device of claim 14 disclosed above, and Stefan further teaches that the chainring structure (3) comprises an annular shoulder (11) extending radially outwardly adjacent the carrier threads (13) on the inner periphery of the structure, wherein the annular shoulder defines a stop surface (Stefan, paragraph 0013), wherein the chainring structure is rotatable relative to the chainring carrier (2) between a disengaged position and an engaged position, wherein the chainring carrier engages the stop surface when in the engaged position (Stefan, paragraph 0027). 
	Although Stefan teaches that the chainring structure, rather than the carrier, comprises the stop surface, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to swap the stop surface such that the carrier has the stop surface, since it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. 

Regarding claim 16, Jennings and Stefan teach the power meter device of claim 14 disclosed above, but both fail to teach that at least the carrier threads (12) comprise at least three thread starts. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the carrier threads comprise at least three thread starts, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, finding the optimum number of thread starts would be an obvious outcome from testing and modifying the threaded attachment for high torque transmission, low effort installation, and better performance in unfavorable conditions (Stefan, paragraphs 0007-0008). It is generally known in the art that more thread starts provide a closer fit between threads, which enhances sealing and strength.

Regarding claim 17, Jennings and Stefan teach the power meter device of claim 16 disclosed above, but both fail to teach that at least the carrier threads (12) comprise nine thread starts. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the carrier threads comprise at least three thread starts, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, finding the optimum number of thread starts would be an obvious outcome from testing and modifying the threaded attachment for high torque transmission, low effort installation, and better performance in unfavorable conditions (Stefan, paragraphs 0007-0008). It is generally known in the art that more thread starts provide a closer fit between threads, which enhances sealing and strength.

Regarding claim 18, Jennings and Stefan teach the power meter device of claim 14 disclosed above, but both fail to teach that the carrier threads (12) and the chainring threads (13) comprise a helix angle of between and including 0.5 and 2.0 degrees. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the helix angle of the threads of the power meter device of claim 14 be between and including 0.5 and 2.0 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 19, Jennings and Stefan teach the power meter device of claim 14 disclosed above, and Jennings further teaches that the body (77) comprises an annular cavity (207) disposed radially between the torque input section (225) and the torque output section (222)(Jennings, columns 4-6), the plurality of strain measurement devices (260) attached to a base surface (232) of the annular cavity (Jennings, columns 5-6).

Regarding claim 20, Jennings and Stefan teach the power meter device of claim 19 disclosed above, and Jennings further teaches that the strain measurement devices (260) are spaced apart by openings in the base surface of the annular cavity (Jennings, column 5 lines 17-26; see also fig 5 where measurement features are formed between openings). 

Regarding claim 21, Jennings and Stefan teach the power meter device of claim 14 disclosed above, and Jennings further teaches that the torque input section (225) comprises a plurality of torque-transmitting features (132) extending radially inwardly from an inner periphery of the body (Jennings, columns 4-7 and fig 8).

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennings et al (US 9784628 B1) in view of Stefan et al (US 2016/0215866 A1) as applied to claim 1 above, and further in view of Hirose et al (US 10377445 B2).
Regarding claim 12, Jennings and Stefan teach the front chainring assembly of claim 1 disclosed above, and Stefan further teaches that the chainring structure includes a single chainring (Stefan, paragraphs 0008-0015), but both fail to teach that the plurality of teeth comprises a first and second group of teeth, the first group of teeth having an axial width greater than an axial width of the second group of teeth.
	Hirose, however, teaches a chainring (20) wherein the plurality of teeth comprises a first group of teeth (32A) and second group of teeth (32B), the first group of teeth having an axial width (W1) greater than an axial width (W2) of the second group of teeth (Hirose, column 10 lines 20-28).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the chainring structure taught by Jennings and modified by Stefan comprise of only one chainring as taught by Stefan, and further comprise of two groups of teeth with different axial widths as taught by Hirose, as such a configuration improves chain engagement with the teeth (Hirose, column 10 lines 28-67).
	Jennings, Stefan, and Hirose are all analogous to the claimed invention as all three pertain to the art of improving sprockets and chainring assemblies.

Regarding claim 13, Jennings and Stefan teach the front chainring assembly of claim 1 disclosed above, but both fail to further teach that the chainring structure comprises a first chainring axially spaced from a second chainring, the plurality of teeth of the first chainring being greater than the plurality of teeth of the second chainring.
	Hirose, however, teaches a chainring structure (12) comprises a first chainring (20) axially spaced from a second chainring (22), the plurality of teeth comprising a first plurality of teeth (32) on an outer periphery of the first chainring and a second plurality of teeth (42) on an outer periphery of the second chainring, wherein the first plurality of teeth is greater than the second plurality of teeth (Hirose, column 9 lines 4-6).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the chainring structure as taught by Jennings and Stefan in claim 1 disclosed above comprise a first and second chainring as taught by Hirose, wherein the first chainring has more teeth than the second chainring, as multiple chainrings attached to the crank assembly is known in the art (Hirose, column 1 lines 12-32).
Jennings, Stefan, and Hirose are all analogous to the claimed invention as all three pertain to the art of improving sprockets and chainring assemblies.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meyer (US 2009/0119032 A1), Ambrosina (US 7975561 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651